DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 31 JAN 2022 has been entered.
Drawings 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s): The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 21, “first level” (REFERENCE CHARACTER?), “second level” (REFERENCE CHARACTER?) (Neither “first level” nor “second level” appears in: US 7960242, US 7986042, US 8026521, US 8258810, US 8362800, US 8362482, US 8373439, US 8395191, US 8405420, US 8427200, US 8476145, US 8492886, US 8536023, US 8754533, US 8901613, US 9509313, US 9577642, or US 9711407.); Claim 22, “through silicon via” (REFERENCE CHARACTER?); Claim 23, “through silicon via” (REFERENCE CHARACTER?); Claim 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21-25, 28-32, 35, 36, 38, 40, and all subsequent depending claims therein are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 21-25, 28-32, 35, 36, 38, and 40 describe, inter alia, “first level” and/or “second level”. The descriptions render claims 21-25, 28-32, 35, 36, 38, and 40 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 21-25, 28-32, 35, 36, 38, and 40. To be clear, structural details of the described portions do not exist and one having ordinary skill in the art would be unable to reasonably interpret the “first level” and/or “second level”. For example, where does the “first level” and/or “second level” start and end. See objections to drawings supra. Does the first and/or second level include: transfer layers; refresh control circuits; alignment marks; periphery circuits; first and second layers having first interconnections; memory arrays; third and fourth transistors; first single crystal transistors; trench capacitors; logic circuits; circuits to transfer data to be written into memory cells; SerDes circuits or connection contacts to communicate with external devices; an overlaying third/fourth level; bond regions disposed between the first level and second level? Cf. intrinsic evidence at Abstract and paragraphs [0025]-[0027]. Regarding CIP applications, applicants are reminded that claims with new matter are not given priority to an original filing. See Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665 (Fed. Cir. 1986).
Claims 25 and 32 recite, inter alia, “first level area” and “second level area”. The recitations render claims 25 and 32 indefinite in meaning and scope because even after 
New Grounds of Rejection
A new ground of rejection, prior art reference Or-Bach et al. (US 20110084314), appears below.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of pre-AIA  35 U.S.C. 102 and 103.
Claim 21-40 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Or-Bach et al. (US 20110084314; below, “Or-Bach”) as evidenced in or in view of Herner et al. (US 20080311710; below, “Herner” – previously cited). MPEP § 2143(A)-(G).
RE 21, insofar as definite, Or-Bach, in FIGS. 100A to 100L and related text, e.g., Abstract, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, and noted publications, the contents of which are incorporated by reference, discloses a 3D device, the device comprising:

    PNG
    media_image1.png
    1054
    772
    media_image1.png
    Greyscale

a first level comprising logic circuits, said logic circuits comprise a plurality of first transistors (e.g., Abstract, [0256], [0290], et seq.) and a first metal layer (e.g., Abstract, [0225], [0255], [0435], [0756]); and
a second level comprising a second metal layer (e.g., Abstract, [0225], [0756]) and memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727], et seq.) arranged in an 
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, the contents of which are incorporated by reference, and/or Herner, in Figs. 3a to 6c and related text, e.g., Abstract, paragraphs [0001]-[0059], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Herner. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Furthermore, the modification may result in a device with improved performance due to increased carrier mobility and carrier density (cf. Herner [0016]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 22, insofar as definite, Or-Bach discloses the device of claim 21, wherein said first level comprises at least one through silicon via (“TSV”) (e.g., [0231], [0278]-[0280]) capable to connect said device to external devices (e.g., [0269], [0704]-[0708], [0799]).
RE 23, insofar as definite, Or-Bach discloses the device of claim 21, wherein said second level comprises at least one through silicon via (“TSV”) (e.g., [0231], [0278]-[0280]) capable to connect said device to external devices (e.g., [0269], [0704]-[0708], [0799]).
RE 24, insofar as definite, Or-Bach discloses the device of claim 21, wherein said first level comprises a first self-test circuit, and wherein said second level comprises a second self-test circuit (e.g., [0274], [0821]).
RE 25, insofar as definite, Or-Bach discloses the device of claim 21, wherein said first level comprises a first level area, wherein said second level comprises a second level area, and wherein said first level area is clearly larger than said second level area (e.g., FIGS. 100K-100K2).
RE 26, insofar as definite, Or-Bach discloses the device of claim 21, wherein at least one of said memory cells is a non-volatile NAND type memory cell (e.g., [0493], [0827] – see also claims 3 and 20-22 of Herner).
RE 27, insofar as definite, Or-Bach discloses the device of claim 21, wherein said logic circuits comprise memory control circuits (e.g., [0526], et seq.).
RE 28, insofar as definite, Or-Bach, in FIGS. 100A to 100L and related text, e.g., Abstract, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, and noted publications, 
a first level comprising logic circuits, said logic circuits comprise a plurality of first transistors (e.g., Abstract, [0256], [0290], et seq.) and a first metal layer (e.g., Abstract, [0225], [0255], [0435], [0756]); and
a second level comprising a second metal layer (e.g., Abstract, [0225], [0756]) and memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727], et seq.) arranged in an array (e.g., [0432], [0447], [0450]), wherein each of said memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727], et seq.) comprises a second transistor (e.g., Abstract, claims 1, 2, 5-7, 10, 11, 15, 17-19, 23, 24), wherein said first level is bonded to said second level, wherein said bonded comprises regions of oxide to oxide bonds (e.g., [0266], [0286], [0344], [0958]) and regions of metal to metal bonds (e.g., [0355], [0367], [0958]), and wherein at least one of said memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727], et seq.) is a Dynamic Random Access Memory (“DRAM”) type memory cell (e.g., [0444]-[0462]), and wherein said first level controls data being written into said DRAM (e.g., [0433]-[0436]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, the contents of which are incorporated by reference, and/or Herner, in Figs. 3a to 6c 
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Herner. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Furthermore, the modification may result in a device with improved performance due to increased carrier mobility and carrier density (cf. Herner [0016]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 29, insofar as definite, Or-Bach discloses the device of claim 28, wherein said first level comprises at least one through silicon via (“TSV”) (e.g., [0231], [0278]-[0280]) capable to connect said device to external devices (e.g., [0269], [0704]-[0708], [0799]).
RE 30, insofar as definite, Or-Bach discloses the device of claim 28, wherein said second level comprises at least one through silicon via (“TSV”) (e.g., [0231], [0278]-[0280]) capable to connect said device to external devices (e.g., [0269], [0704]-[0708], [0799]).
RE 31, insofar as definite, Or-Bach discloses the device of claim 28, wherein said first level comprises a first self-test circuit; and
wherein said second level comprises a second self-test circuit (e.g., [0274], [0821]).
RE 32 insofar as definite, Or-Bach discloses the device of claim 28, wherein said first level comprises a first level area, wherein said second level comprises a second level area, and wherein said first level area is clearly larger than said second level area (e.g., FIGS. 100K-100K2).
RE 33, insofar as definite, Or-Bach discloses the device of claim 28, wherein said logic circuits comprise memory control circuits (e.g., [0526], et seq.).
RE 34, insofar as definite, Or-Bach discloses the device of claim 28, further comprising:
a third transistor (e.g., [0433], [0436], [0438]) and a fourth transistor (e.g., Abstract, [0262], [0280]), wherein said second level comprises said third transistor and said fourth transistor, wherein said fourth transistor overlays said third transistor, and wherein said third transistor is self-aligned (e.g., [0300], [0616], [1015]) to said fourth transistor, being processed following a same lithography step.
RE 35, insofar as definite, Or-Bach, in FIGS. 100A to 100L and related text, e.g., Abstract, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, and noted publications, the contents of which are incorporated by reference, discloses a 3D device, the device comprising:
a first level comprising logic circuits, said logic circuits comprise a plurality of first transistors (e.g., Abstract, [0256], [0290], et seq.) and a first metal layer (e.g., Abstract, [0225], [0255], [0435], [0756]); and
a second level comprising a second metal layer (e.g., Abstract, [0225], [0756]) and memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727], et seq.) arranged in an 
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, the contents of which are incorporated by reference, and/or Herner, in Figs. 3a to 6c and related text, e.g., Abstract, paragraphs [0001]-[0059], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Herner. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Furthermore, the modification may result in a device with improved performance due to increased carrier mobility and carrier density (cf. Herner [0016]). 
RE 36, insofar as definite, Or-Bach discloses the device of claim 35, wherein said first level comprises at least one through silicon via (“TSV”) (e.g., [0231], [0278]-[0280]) capable to connect said device to external devices (e.g., [0269], [0704]-[0708], [0799]).
RE 37, insofar as definite, Or-Bach discloses the device of claim 35, wherein at least one of said memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727]) is a non-volatile NAND type memory cell (e.g., [0493], [0827] – also Herner’s claims 3, 20-22).
RE 38, insofar as definite, Or-Bach discloses the device of claim 35, wherein said first level comprises a first self-test circuit, and wherein said second level comprises a second self-test circuit (e.g., [0274], [0821]).
RE 39, insofar as definite, Or-Bach discloses the device of claim 35, wherein said logic circuits comprise memory control circuits (e.g., [0526], et seq.).
RE 40, insofar as definite, Or-Bach discloses the device of claim 35, further comprising:
a third transistor (e.g., [0433], [0436], [0438]) and a fourth transistor (e.g., Abstract, [0262], [0280]), wherein said second level comprises said third transistor and said fourth transistor, wherein said fourth transistor overlays said third transistor, and wherein said third transistor is self-aligned (e.g., [0300], [0616], [1015]) to said fourth transistor, being processed following a same lithography step.
Claims 21-40 are rejected.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 31 JAN 2022 rebuttal arguments (REM pages 7-8) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection. Accordingly, the rejections of claims 21-40 are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER H SWANSON/Primary Examiner, Art Unit 2815